DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claim 18 has been amended, claims 1 – 21 are now pending.


Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. Disclosure of Sprague (US 2019/0179154) was previously published by a parent application US 2016/0131910 on 05/12/2016 more than a year prior to effective filing date of Instant Application, hence 35 U.S.C. § 102(b)(2)(C) exclusion does not apply. For clarity of record Sprague (US 2019/0179154) is sited as Sprague (US 2016/0131910).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 11 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spraque (US 2016/0131910) in view of Perdices-Gonzalez et al. (US 2015/0228089).
 As to claim 1, Spraque discloses an apparatus comprising: a display (1611 of fig. 16) to provide a display image (fig 16, [0004] " ... a display panel to process display information ... "; [0164] " ... a viewer's eye ... viewing a display panel 1611 ... "); a unitary reflective and transmissive optical component (1600 of fig 16, [0165] "Beam splitter 1600 comprises a transparent substrate 1614 and a polarization reflector 1613. Light of a first polarization is transmitted through reflector 1613 and light of a second polarization is reflected by reflector 1613.") to receive the display image and to form a reflected display image (1617 of fig. 16) having a first polarization (note: the second polarization in the citation understood to correspond to the first polarization; fig 16, [0166] "The light 1617 emitted from the display panel 1611 is reflected off reflector 1613 and redirected toward the eye 1500 ... "; [0166] " ... light 1617 comprises only light having the second polarization ... "), the unitary reflective and transmissive optical component to receive a scene image and form a transmitted scene image (1616 of fig. 16) having a second polarization (note: the first polarization in the citation understood to correspond to the second polarization; fig 16, [0168] "Light 1616 from the surrounding environment of the first polarization passes through transparent substrate 1614 and through polarization reflector 1613 ... Light 1616 of the first polarization illuminates eye 1500 ... "); and a contact lens (1501 of fig.16) to form a combined image including the reflected display image (1617 of fig. 16) and the transmitted scene image (1616 of fig 16, [0063] "The contact lens in combination with the human visual system provides images of the display information and the nondisplay information to the retina of the human visual system. The display information may include ... visual information. The non-display information may include ... landscape information ... "; [0164] " ... a contact lens 1501 for viewing a display panel 1611 reflected off a polarized beam splitter 1600 while simultaneously viewing the surrounding ambient light 1616 visible through the beam splitter 1600."; [0169] "As light 1617 and light 1616 focus onto the retina, the brain processes the two images from the two lights as if it were one image superimposed together. As a result, the viewer is able to see the image from the display together with the image from the surrounding environment."). Spraque does not further disclose the first polarization is substantially orthogonal to the second polarization. 
Perdices-Gonzalez, also in the art of display systems, does disclose a first polarization is substantially orthogonal to a second polarization ([0046] " ... an LCD pixel may employ a twisted nematic effect where a twisted nematic cell is positioned between two linear polarizers with their polarization axes arranged at right angles to one another. Based on an applied electric field, the liquid crystal molecules of an LCD pixel may alter the polarization of light propagating through the pixel causing the light to be blocked, passed ... "). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first polarization substantially orthogonal to the second polarization of Perdices-Gonzalez with the first polarization of Spraque in order to improve color vividness and resolution of the display (see Perdices-Gonzalez, [0029] "When operating in a dynamic mode ... display 110 may display content (e.g., text, images, or video) in bright or vivid color, with high resolution, or at a high frame rate ... Operating in an emissive mode may allow display 110 to display information without need for an external source of light..."). 
As to claim 2 (dependent on 1), Spraque in view of Perdices-Gonzalez discloses the apparatus, however, Spraque does not further disclose that the unitary reflective and transmissive optical component includes a wire grid polarizer. 
Perdices-Gonzalez, also in the art of display systems, does disclose a wire grid polarizer (fig 19, [0071] " ... layer 220 may be a transflector ... A transflector may refer to a layer that partially reflects and partially transmits incident light... a transflector may include ... a wire-grid polarizer."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wire grid polarizer of Perdices-Gonzalez in the unitary reflective and transmissive optical component of Spraque in order to improve color vividness and resolution of the display (see Perdices-Gonzalez, [0029] "When operating in a dynamic mode ... display 110 may display content (e.g., text, images, or video) in bright or vivid color, with high resolution, or at a high frame rate ... Operating in an emissive mode may allow display 110 to display information without need for an external source of light..."). 
  As to claim 5 (dependent on 2), Spraque in view of Perdices-Gonzalez discloses the apparatus. Perdices-Gonzalez further discloses wherein the unitary reflective and transmissive optical component (220 of fig. 19) includes a liquid crystal display (150 of fig. 19) joined to the wire grid polarizer (fig 19, [0026] " ... display 110 may include ... a liquid-crystal display (LCD) ... "; [0070] "The example display 110 in FIG. 19 includes partial LCD 150, layer 210, and layer 220."; [0071] " ... layer 220 may be a transflector ... A transfiector may refer to a layer that partially reflects and partially transmits incident light... a transflector may include ... a wire-grid polarizer."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the liquid crystal display joined to the wire grid polarizer of Perdices-Gonzalez in the unitary reflective and transmissive optical component of Spraque in order to improve color vividness and resolution of the display (see Perdices-Gonzalez, [0029] "When operating in a dynamic mode ... display 110 may display content (e.g., text, images, or video) in bright or vivid color, with high resolution, or at a high frame rate ... Operating in an emissive mode may allow display 110 to display information without need for an external source of light...").   
 As to claim 11, Spraque discloses a method comprising: forming a display image (fig 16, [0004] " ... a display panel to process display information ... "; [0164] " ... a viewer's eye ... viewing a display panel 1611 ... "); processing the display image to form a reflected display image (1617 of fig. 16) having a first polarization (note: the second polarization in the citation understood to correspond to the first polarization; fig 16, [0166] "The light 1617 emitted from the display panel 1611 is reflected off reflector 1613 and redirected toward the eye 1500 ... "; [0167] " ... light 1617 comprises only light having the second polarization ... "); processing a scene image to form a transmitted and occluded scene image [1616] having a second polarization (note: since a portion of the light 1616 is transmitted to the retina through the filter 1504 and the other portion is blocked by the filter 1503, the scene image resulted from the light 1616 understood to correspond to the transmitted and occluded scene image; the first polarization in the citation understood to correspond to the second polarization; fig 16, [0168] "Light 1616 from the surrounding environment of the first polarization passes through transparent substrate 1614 and through polarization reflector 1613; light 1616 of a second polarization is reflected back. Light 1616 of the first polarization illuminates eye 1500 and contact lens 1501. This light is free to pass through the polarization filter 1504, where it enters the pupil and is focused normally by the eye 1500 onto the retina. The light that passes through the aperture in filter 1504 is blocked from entering the pupil by filter 1503."); and processing the reflected display image (1617 of fig. 16) and the transmitted and occluded scene image (1616 of fig. 16) to form a combined image including the reflected display image and the transmitted and occluded scene image (fig 16, [0063]) "The contact lens in combination with the human visual system provides images of the display information and the non-display information to the retina of the human visual system. The display information may include ... visual information. The non-display information may include ... landscape information ... "; [0164] " ... a contact lens 1501 for viewing a display panel 1611 reflected off a polarized beam splitter 1600 while simultaneously viewing the surrounding ambient light 1616 visible through the beam splitter 1600."; [0169] "As light 1617 and light 1616 focus onto the retina, the brain processes the two images from the two lights as if it were one image superimposed together. As a result, the viewer is able to see the image from the display together with the image from the surrounding environment."). Spraque does not further disclose the first polarization is substantially orthogonal to the second polarization. 
However, Perdices-Gonzalez, also in the art of display systems, does disclose a first polarization is substantially orthogonal to a second polarization ([0046] " ... an LCD pixel may employ a twisted nematic effect where a twisted nematic cell is positioned between two linear polarizers with their polarization axes arranged at right angles to one another. Based on an applied electric field, the liquid-crystal molecules of an LCD pixel may alter the polarization of light propagating through the pixel causing the light to be blocked, passed ... "). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first polarization substantially orthogonal to the second polarization of Perdices-Gonzalez with the first polarization of Spraque in order to improve color vividness and resolution of the display (see Perdices-Gonzalez, [0029] "When operating in a dynamic mode ... display 110 may display content (e.g., text, images, or video) in bright or vivid color, with high resolution, or at a high frame rate ... Operating in an emissive mode may allow display 110 to display information without need for an external source of light...").  
 As to claim 12 (dependent on 11), Spraque in view of Perdices-Gonzalez discloses the method. Spraque further discloses wherein processing the scene image to form the transmitted and occluded scene image (1616 of fig. 16) including the second polarization (note: since a portion of the light 1616 is transmitted to the retina through the filter 1504 and the other portion is blocked by the filter 1503, the scene image resulted from the light 1616 understood to correspond to the transmitted and occluded scene image; the first polarization in the citation understood to correspond to the second polarization; fig 16, [0168] "Light 1616 from the surrounding environment of the first polarization passes through transparent substrate 1614 and through polarization reflector 1613; light 1616 of a second polarization is reflected back. Light 1616 of the first polarization illuminates eye 1500 and contact lens 1501. This light is free to pass through the polarization filter 1504, where it enters the pupil and is focused normally by the eye 1500 onto the retina. The light that passes through the aperture in filter 1504 is blocked from entering the pupil by filter 1503."). Spraque does not further disclose the second polarization is substantially orthogonal to the first polarization; activating one or more pixels in a pixelated display. 
However, Perdices-Gonzalez, also in the art of display systems, does disclose a second polarization is substantially orthogonal to a first polarization ((0046) " ... an LCD pixel may employ a twisted nematic effect where a twisted nematic cell is positioned between two linear polarizers with their polarization axes arranged at right angles to one another. Based on an applied electric field, the liquid-crystal molecules of an LCD pixel may alter the polarization of light propagating through the pixel causing the light to be blocked, passed ... "); activating one or more pixels (160 of figs. 5 and 6) in a pixelated display (140, 150) (fig 5, 6, [0039] " .. .front display 150 and rear display 140 may each include multiple pixels 160 arranged in a regular or repeating pattern across a surface of display 140 or 150."; [0044] " ... pixel 160 of front display 150 may be configured to be substantially transparent, and the corresponding rear-display pixel 160 (located directly behind front-display pixel 160) may be configured to emit visible light... pixel 160 of front display 150 may be configured to absorb or reflect incident visible light... and the corresponding pixel 160 of rear display 140 may be inactive or turned off."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first polarization substantially orthogonal to the second polarization of Perdices-Gonzalez with the first polarization of Spraque and include activating one or more pixels in a pixelated display, as disclosed by Perdices-Gonzalez, in the method of Spraque in order to improve color vividness and resolution of the display (see Perdices-Gonzalez, [0029] "When operating in a dynamic mode ... display 110 may display content (e.g., text, images, or video) in bright or vivid color, with high resolution, or at a high frame rate ... Operating in ,;1n emissive mode may allow display 110 to display information without need for an external source of light...").  
 As to claim 13 (dependent on 11), Spraque in view of Perdices-Gonzalez discloses the method. Spraque further discloses wherein processing the reflected display image (1617 of fig. 16) and the transmitted and occluded scene image (1616 of fig. 16) to form the combined image including the reflected display image and the transmitted and occluded scene image (fig 16, [0169] "As light 1617 and light 1616 focus onto the retina, the brain processes the two images from the two lights as if it were one image superimposed together. As a result, the viewer is able to see the image from the display together with the image from the surrounding environment.") includes optically processing the reflected display image and the transmitted and occluded scene image with a contact lens (1501 of fig 16, [0063] "The contact lens in combination with the human visual system provides images of the display information and the non-display information to the retina of the human visual system. The display information may include ... visual information. The non-display information may include ... landscape information ... "; [0164] " ... a contact lens 1501 for viewing a display panel 1611 reflected off a polarized beam splitter 1600 while simultaneously viewing the surrounding ambient light 1616 visible through the beam splitter 1600.") including a first filter (1504 of fig. 16) to pass the first polarization (note: the second polarization in the citation understood to correspond to the first polarization; fig 16, [0179] "Light of the second polarization passes through filter 1504 and into the pupil, where it is imaged onto the retina by the eye's biological optics.") and a second filter (1503 of fig. 16) to pass the second polarization (note: the first polarization in the citation understood to correspond to the second polarization; [0178] "Light of the first polarization is blocked by filter 1504 everywhere except through the aperture in filter 1504 ... this light passes through filter 1503 and into the pupil, where it is imaged onto the retina by the eye's biological optics."). 
  As to claim 21, Spraque discloses an apparatus comprising: a display (1611 of fig.16) to provide a display image (fig 16, [0004] " ... a display panel to process display information ... "; [0164] " ... a viewer's eye ... viewing a display panel 1611 ... "); a unitary reflective and transmissive optical component (1600 of fig 16, [0164] "Beam splitter 1600 comprises a transparent substrate 1614 and a polarization reflector 1613. Light of a first polarization is transmitted through reflector 1613 and light of a second polarization is reflected by reflector 1613.") to receive the display image and to form a reflected display image (1617 of fig. 16) having a first polarization (note: the second polarization in the citation understood to correspond to the first polarization; fig 16, [0166] "The light 1617 emitted from the display panel 1611 is reflected off reflector 1613 and redirected toward the eye 1500 ... "; [0167] " ... light 1617 comprises only light having the second polarization ... "), the unitary reflective and transmissive optical component to receive a scene image and form a transmitted scene image (1616 of fig. 16) ([0168] "Light 1616 from the surrounding environment of the first polarization passes through transparent substrate 1614 and through polarization reflector 1613 ... Light 1616 of the first polarization illuminates eye 1500 ... "); a contact lens (1501 of fig. 16) to form a combined image including the reflected display image (1617 of fig. 16) and the transmitted scene image (1616 of fig.16 [0063] "The contact lens in combination with the human visual system provides images of the display information and the non-display information to the retina of the human visual system. The display information may include ... visual information. The non-display information may include ... landscape information ... "; [0164] " ... a contact lens 1501 for viewing a display panel 1611 reflected off a polarized beam splitter 1600 while simultaneously viewing the surrounding ambient light 1616 visible through the beam splitter 1600."; (0169] "As light 1617 and light 1616 focus onto the retina, the brain processes the two images from the two lights as if it were one image superimposed together. As a result, the viewer is able to see the image from the display together with the image from the surrounding environment."); and a pixelated display (1811 of fig 18, [0175] " ... array of LCD pixels 1811 ... ") including one or more occluding pixels having a second polarization (note: the first polarization in the citation understood to correspond to the second polarization; pixels passing light of the second polarization, while unavoidably blocking light of the first polarization, understood to correspond to the one or more occluding pixels; [0177] "Light 1816 passing through LCD pixels 1811 is set to either the first polarization or the second polarization depending on the setting of LCD pixels 1811. Those pixels 1811 corresponding to illuminated pixels of display 1812 are set to pass light of a first polarization, while those pixels 1811 corresponding to non-illuminated pixels of display 1812 are set to pass light of a second polarization."), the first polarization substantially orthogonal to the second polarization (note: it was known to the art that a polarizing beam splitter such as the beam splitter 1600 uses a birefringent material to split light into two beams of orthogonal polarization states, and therefore the first polarization understood to be substantially orthogonal to the second polarization; fig 16, [0165] "Beam splitter 1600 comprises a transparent substrate 1614 and a polarization reflector 1613. Light of a first polarization is transmitted through reflector 1613 and light of a second polarization is reflected by reflector 1613."; [0167] "After reflection, light 1617 comprises only light having the second polarization."). Spraque does not further disclose the pixelated display included anterior to the unitary and reflective optical component. 
Perdices-Gonzalez, also in the art of display systems, does disclose a pixelated display (140 of fig 5 and 6, (0039) " .. . front display 150 and rear display 140 may each include multiple pixels 160 arranged in a regular or repeating pattern across a surface of display 140 or 150.") included anterior to a unitary and reflective optical component (150 of figs. 5 and 6) ([0044] " ... a multi-mode portion of front display 150 may have one or more front-display pixels that operate in a first mode in which the pixels ... reflect visible light. Additionally, a multi-mode portion may have one or more front-display pixels that operate in a second mode in which the one or more front-display pixels are substantially transparent to visible light... pixel 160 of front display 150 may be configured to be substantially transparent, and the corresponding rear-display pixel 160 (located directly behind front-display pixel 160) may be configured to emit visible light. As another example and not by way of limitation, in FIG. 5, pixel 160 of front display 150 may be configured to absorb or reflect incident visible light..."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pixelated display included anterior to the unitary and reflective optical component of Perdices-Gonzalez, with the pixelated display of Spraque in order to improve color vividness and resolution of the display (see Perdices-Gonzalez, [0029] "When operating in a dynamic mode ... display 110 may display content (e.g., text, images, or video) in bright or vivid color, with high resolution, or at a high frame rate ... Operating in an emissive mode may allow display 110 to display information without need for an external source of light..."). 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spraque in view of Perdices-Gonzalez and MI (US 2006/0109398).
As to claim 3 (dependent on 1), Spraque in view of Perdices-Gonzalez discloses the apparatus. Spraque in view of Perdices-Gonzalez does not further disclose wherein the unitary reflective and transmissive optical component includes a multi-layer interference stack reflective polarizer. 
Ml, also in the art of display systems, does disclose a multi-layer interference stack reflective polarizer ([0099] "The apparatus and method of the present invention can use a number of different types of reflective polarizer, including ... a multilayer interference-based polarizer ... "). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multi-layer interference stack reflective polarizer of Ml in the unitary reflective and transmissive optical component of Spraque in order to improve display brightness and efficiency (Ml, [0034] "It is an advantage of the present invention that it provides incremental improvement in LC display brightness and efficiency over conventional designs.").   

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spraque in view of Perdices-Gonzalez and Molteni et al. (US 5,886,799).

As to claim 4 (dependent on 1), Spraque in view of Perdices-Gonzalez discloses the apparatus. Spraque in view of Perdices-Gonzalez does not further disclose wherein the unitary reflective and transmissive optical component includes a holographic reflective polarizer. 
Molteni, also in the art of display systems, does disclose a holographic reflective polarizer (col 2, In 66 - col 3, ln 2 " ... the present invention provides a prealigned polarizing holographic reflector module useful in the manufacture of a holographically-illuminated liquid crystal display assembly."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the holographic reflective polarizer of Molteni in the unitary reflective and transmissive optical component of Spraque in order to improve display manufacturability (Molteni, col 3, In 31-34 " .. .it is the principal object of the present invention to provide means for facilitating the manufacture of a holographically-illuminated liquid crystal display ... "). 

Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spraque in view of Perkins et al. (US 2006/0119937).
As to claim 6, Spraque discloses an apparatus comprising: a substrate (1813 of fig. 18) having a first substrate surface and a second substrate surface (note: the layer of the polarization filter 1813 understood to correspond to the substrate, its surface facing the display panel 1812 understood to correspond to the first substrate surface, and the opposing surface understood to correspond to the second substrate surface; fig 18, [0005] "The display panel may further comprise a polarization filter positioned adjacent to the display panel. .. "; [0176] "Light from the display panel 1812 ... passes through polarization filter 1813."); and a pixelated display substrate including a pixelated display (1811 of fig. 18) (note: the layer of the pixelated display 1811 understood to correspond to the pixelated display substrate; fig 18, [0175] " ... array of LCD pixels 1811 ... "), the pixelated display including a plurality of pixels having a transparent state and an occluded state (note: passing light of the first polarization understood to correspond to the transparent state; passing light of the second polarization, while unavoidably blocking light of the first polarization, understood to correspond to the occluded state; [0177] "Light 1816 passing through LCD pixels 1811 is set to either the first polarization or the second polarization depending on the setting of LCD pixels 1811."), each of the plurality of pixels in the transparent state to transmit substantially all received light in a first polarization direction ([0177] "Those pixels 1811 corresponding to illuminated pixels of display 1812 are set to pass light of a first polarization ... "), each of the plurality of pixels in the occluded state to transmit light having a second polarization ([0177] " ... those pixels 1811 corresponding to non-illuminated pixels of display 1812 are set to pass light of a second polarization."), the pixelated display substrate having a pixelated display surface joined to the second substrate surface (note: the right surface of the pixelated display 1811 facing the second substrate surface understood to correspond to the pixelated display surface; [0005] " ... a polarization filter positioned adjacent to the display panel. .. "; [0175] "FIG. 18 illustrates an example configuration of a contact lens and an electroluminescent display panel that is polarized by an array of LCD pixels ... "). Spraque does not further disclose a plurality of substantially parallel conductive and reflective lines formed on the first substrate surface; the first polarization direction is substantially orthogonal to the plurality of substantially parallel conductive and reflective lines; the second polarization is substantially parallel to the plurality of substantially parallel conductive and reflective lines. 
Perkins, also in the art of display systems, does disclose a plurality of substantially parallel conductive and reflective lines (26 of fig. 1) formed on a first substrate surface (note: since most metal including aluminum, silver, gold or copper is both conductive and reflective, the elongated metal elements 26 formed of aluminum, silver, gold or copper understood to correspond to the conductive and reflective lines; fig 1, [0035] "The wire grid or wire grid layer 22 includes a wire-grid array of elongated metal elements 26. The elements 26 ... are located in a generally parallel arrangement..."; [0037] "The elements 26 or array can be formed on or over the substrate by photo-lithography. The elements 26 can be conductive, and can be formed of aluminum, silver, gold or copper."); a first polarization direction is substantially orthogonal to the plurality of substantially parallel conductive and reflective lines; a second polarization is substantially parallel to the plurality of substantially parallel conductive and reflective lines ([0036] "The elements generally transmit light with a first polarization state (P polarization), oriented locally orthogonal or transverse to the elements, and reflect light with a second polarization state (s polarization), oriented parallel to the elements."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of substantially parallel conductive and reflective lines formed on the first substrate surface; the first polarization direction is substantially orthogonal to the plurality of substantially parallel conductive and reflective lines; the second polarization is substantially parallel to the plurality of substantially parallel conductive and reflective lines, as disclosed by Perkins, in the apparatus of Spraque in order to improve contrast and purity of the transmitted and reflected polarizations (Perkins, [0046] "The net result is that there is more transmitted p polarization, and improved contrast in both transmission and reflection, which means the purity of the transmitted and reflected polarizations is greater with the multiplayer polarizer 10c.").  
 As to claim 8 (dependent on 6), Spraque in view of PERKINS discloses the apparatus. Perkins further discloses wherein each of the plurality of substantially parallel conductive and reflective lines (26 of fig. 1) has a width of about 75 nanometers, a spacing of about 75 nanometers, and a height of about 150 nanometers (fig 1, [0035] "The elements 26 ... are located in a generally parallel arrangement with a period P less than half the wavelength of the light. Thus, for use with visible light, the elements 26 ... can have a center-to-center spacing, pitch or period P less than half the wavelength of visible light, or less than 200 nm ... The elements 26 can also have a width w in the range of 10 to 90% of the pitch or period. The elements 26 can also have a thickness or a height t less than the wavelength of the light, or less than 400 nm ... "). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the width to be about 75 nanometers, the spacing to be about 75 nanometers, and the height to be about 150 nanometers since they are within the ranges of less than 200 nm, 10 to 90% of 200 nm, and less than 400 nm, respectively, as suggested by Perkins, and it has been held that when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range (or value) by routine experimentation (See In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 As to claim 9 (dependent on 8), Spraque in view of Perkins discloses the apparatus. Perkins further discloses wherein each of the plurality of substantially parallel conductive and reflective lines (26 of fig. 1) includes aluminum (fig 1, [0035] "The wire grid or wire grid layer 22 includes a wire-grid array of elongated metal elements 26. The elements 26 ... are located in a generally parallel arrangement. .. "; [0037] "The elements 26 can be conductive, and can be formed of aluminum ... ").  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2019/0004325) in view of Spraque.
As to claim 14, Connor discloses an apparatus comprising: an eyewear frame ([0234] " ... augmented reality eyewear can comprise: (1) an eyewear frame which is configured to be worn on a person's head ... "), a spectacle lens (8002) in the eyewear frame (fig 8, 9, [0236] • ... a front optical member 8002 (such as a lens) which is configured be held by an eyewear frame in front of one of the person's eyes 8001, within 4" of the eye ... "), the spectacle lens having a scene image optical axis when worn by a user that is aligned with a user's visual optical axis, a scene image to be received substantially along the scene image optical axis (note: the 'central virtual vector' of CONNOR which 'extends forward in a perpendicular manner from the center of the person's eye' understood to correspond to the user's visual optical axis; the 'light rays from the environment' of CONNOR which is 'in front of a person's eye' understood to correspond to the scene image optical axis; [0236] " ... the front optical member has a left side which is to the left of a central virtual vector which extends forward in a perpendicular manner from the center of the person's eye and a right side which is to the right of this central virtual vector ... "; [0247] " ... a front optical member can receive light rays from the environment (in front of a person's eye) and transmit these light rays to the person's eye."); an emissive display (8003of fig. 8) coupled to the eyewear frame (fig 8, 9, [0236] " ... a left-side light-emitting member 8003 (such as an image projector) which is configured to be held by an eyewear frame to the left of the central virtual vector ... "), the emissive display having a display optical axis to intersect the user's visual optical axis, the emissive display to form an emissive display image (note: the line passing through the beams of light 8005 understood to correspond to the display optical axis which intersects the user's visual optical axis; fig 8, 9, [0236] " ... this left-side right-emitting member emits beams of light 8005 ... a left-side optical member ... redirects beams of light 8005 from the left-side light-emitting member 8003 toward the left side of the proximal surface of the front optical member 8002 ... "); and a reflective optical component (8004 of fig. 8) coupled to the eyewear frame, the reflective optical component having a complementary reflected optical axis, and the complementary reflected optical axis substantially aligned with the display optical axis (note: the beams of light 8005 understood to be along the complementary reflected optical axis which is substantially aligned with the display optical axis; fig 8, 9, [0236] " ... a left-side optical member 8004 (such as a lens, mirror, prism, or waveguide) which redirects beams of light 8005 from the left-side light-emitting member 8003 toward the left side of the proximal surface of the front optical member 8002 ... "). 
Connor does not further discloses the reflective optical component is a unitary reflective and transmissive optical component, the unitary reflective and transmissive optical component having a complementary transmitted optical axis, the complementary transmitted optical axis substantially aligned with the user's visual optical axis, the unitary reflective and transmissive optical component to reflect and polarize the emissive display image along the user's visual optical axis, and the unitary reflective and transmissive optical component to transmit and polarize the scene image along the visual optical axis. 
However, Spraque, also in the art of display systems, does disclose a unitary reflective and transmissive optical component (1600 of fig. 16 [0165] "Beam splitter 1600 comprises a transparent substrate 1614 and a polarization reflector 1613. Light of a first polarization is transmitted through reflector 1613 and light of a second polarization is reflected by reflector 1613."), the unitary reflective and transmissive optical component having a complementary transmitted optical axis, the complementary transmitted optical axis substantially aligned with the user's visual optical axis (note: light 1616 understood to be substantially aligned with the complementary transmitted optical axis; fig 16, [0168] "Light 1616 from the surrounding environment of the first polarization passes through transparent substrate 1614 and through polarization reflector 1613 ... Light 1616 of the first polarization illuminates eye 1500 ... "), the unitary reflective and transmissive optical component to reflect and polarize an emissive display image (1617 of fig. 16) along the user's visual optical axis (fig 16, [0166] "The light 1617 emitted from the display panel 1611 is reflected off reflector 1613 and redirected toward the eye 1500 ... "; [0167] " ... light 1617 comprises only light having the second polarization ... "), and the unitary reflective and transmissive optical component to transmit and polarize the scene image (1616) along the visual optical axis (fig 16, [0168] "Light 1616 from the surrounding environment of the first polarization passes through transparent substrate 1614 and through polarization reflector 1613; light 1616 of a second polarization is reflected back. Light 1616 of the first polarization illuminates eye 1500 ... "). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the unitary reflective and transmissive optical component, the unitary reflective and transmissive optical component having a complementary transmitted optical axis, the complementary transmitted optical axis substantially aligned with the user's visual optical axis, the unitary reflective and transmissive optical component to reflect and polarize the emissive display image along the user's visual optical axis, and the unitary reflective and transmissive optical component to transmit and polarize the scene image along the visual optical axis, as disclosed by Spraque with the reflective optical component of Connor in order to optimize the displayed images (see Spraque, [0188] " ... the relative brightness of the surrounding environment image and the display image can be optimized for a desired balance").  
 As to claim 15 (dependent ton 14), Connor in view of Spraque discloses the apparatus. Connor further discloses wherein the emissive display (8003 of fig. 8) is located at a distance from the reflective optical component (8004) (fig 8, 9, [0236] " ... a left-side light-emitting member 8003 (such as an image projector) which is configured to be held by an eyewear frame to the left of the central virtual vector, within 4" of the person's eye ... a left-side optical member 8004 (such as a lens, mirror, prism, or waveguide) which redirects beams of light 8005 from the left-side light-emitting member 8003 toward the left side of the proximal surface of the front optical member 8002 . ."; [0248] " ... the maximum width of a front optical member can be between 1/8" and 1" ... "). Connor does not specifically disclose the distance is between about five millimeters and about twenty millimeters. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the distance between the emissive display and the reflective optical component to be about five millimeters and about twenty millimeters since they are both bound by the space between the front optical member and the eye which is 'within 4" of the person's eye' and 'between 1/8" and 1" from one end to the other, as suggested by Connor, and when the general conditions of a claim are disclosed by the prior art it is not inventive to discover an optimum or workable range (or value) by routine experimentation (See In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).. 
Spraque further disclose the reflective optical component is a unitary reflective and transmissive optical component (1600 of fig 16, [0165] "Beam splitter 1600 comprises a transparent substrate 1614 and a polarization reflector 1613. Light of a first polarization is transmitted through reflector 1613 and light of a second polarization is reflected by reflector 1613.").   

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spraque in view of Perkins and further in view of Perdices-Gonzalez.  
 As to claim 7 (dependent on 6), Spraque in view of Perkins discloses the apparatus. Neither Spraque nor Perkins further disclose wherein the substrate includes a spectral filter. 
However, Perdices-Gonzalez, also in the art of display systems, does disclose a substrate includes a spectral filter ([0046] " ... each subpixel of an LCD pixel may include a color filter that transmits a particular color (e.g., red, green, or blue) and removes or filters other color components (e.g., a red filter may transmit red light and remove green and blue color components)."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spectral filter of Perdices-Gonzalez in the substrate of Spraque in order to improve color vividness and resolution of the display (see Perdices-Gonzalez, [0029] "When operating in a dynamic mode ... display 110 may display content (e.g., text, images, or video) in bright or vivid color, with high resolution, or at a high frame rate ... Operating in an emissive mode may allow display 110 to display information without need for an external source of light...").  
 As to claim 10 (dependent on 6), Spraque in view of Perkins discloses the apparatus. Spraque further discloses wherein the pixelated display includes a plurality of display pixels (fig 18, [0175) " ... array of LCD pixels 1811 ... "). Neither Spraque nor Perkins further disclose each of the plurality of display pixels having a display pixel diameter, and each of the one or more occluded pixels having an occluded pixel diameter greater or substantially equal to the display pixel diameter. However, Perdices-Gonzalez, also in the art of display systems, does disclose a pixelated display (140, 150) includes a plurality of display pixels (160of fig 5, 6, [0039] " .. .front display 150 and rear display 140 may each include multiple pixels 160 arranged in a regular or repeating pattern across a surface of display 140 or 150."), each of the plurality of display pixels having a display pixel diameter (fig 5, 6, [0039] " ... pixels 160 may have any suitable size ... and any suitable shape (e.g., square, rectangular, or circular)."), and each of the one or more occluded pixels having an occluded pixel diameter ([0039] " ... pixel 160 may be a black-and-white pixel that may be set to various states, such as for example ... transparent... or opaque."; [0046] "Based on an applied electric field, the liquid-crystal molecules of an LCD pixel may alter the polarization of light propagating through the pixel causing the light to be blocked, passed, or partially passed ... ") greater or substantially equal to the display pixel diameter (FIG 5, 6, [0042] " ... a size or dimension of pixels 160 of front display 150 may be an integral multiple of a corresponding size or dimension of pixels 160 of rear display 140, or vice versa ... pixels 160 of front display 150 may be the same size as pixels 160 of rear display 140 ... "; [0043) "Front display 150 and rear display 140 may be combined together to form display 110 such that one or more pixels 160 of front display 150 are superposed or overlay one or more pixels 160 of rear display 140."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each of the plurality of display pixels having a display pixel diameter, and each of the one or more occluded pixels having an occluded pixel diameter greater or substantially equal to the display pixel diameter, as disclosed by Perdices-Gonzalez, in the pixelated display of Spraque in order to improve color vividness and resolution of the display (see Perdices-Gonzalez, [0029] "When operating in a dynamic mode ... display 110 may display content (e.g., text, images, or video) in bright or vivid color, with high resolution, or at a high frame rate ... Operating in an emissive mode may allow display 110 to display information without need for an external source of light..."). 

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Spraque and Gleckman et al. (US 2002/0191297).
As to claim 16 (dependent on 15), Connor in view of Spraque in view of Perdices-Gonzalez discloses the apparatus. Connor further discloses wherein the emissive display (8003 of fig. 8) is coupled to the eyewear frame (fig 8, 9, [0236] " ... a left-side light-emitting member 8003 (such as an image projector) which is configured to be held by an eyewear frame ... "). Neither Connor nor Spraque further disclose the coupling to the eyewear frame is by fitting into a cavity of a structure coupled to the eyewear frame. 
Gleckman, also in the art of display systems, does disclose coupling to an eyewear frame by fitting into a cavity of a structure (119 of fig. 2) coupled to the eyewear frame (5 of fig 1, 6, [0020) " ... one embodiment of the present invention is as a binocular display screen headset 5 configured to be worn on the head of a user or viewer 6 ... "; [0044) "The integrated reflector funnel piece includes a mounting surface 151 at the narrow end of the funnels for the LED packages 117, such as a 3-in-1 RGB LED package. At the broad end of the funnel 153 a mounting bracket (not shown) is provided for the Fresnel lens 120 mentioned above."). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coupling to the eyewear frame is by fitting into a cavity of a structure coupled to the eyewear frame, as disclosed by Gleckman, in the emissive display coupled to the eyewear frame of Connor in order to improve the light collection efficiency (Gleckman, [0023] "To efficiently collect this light, compact rectangular non-imaging reflectors 119 are fastened to each LED package, and then tiled together to produce a rectangular output port.").  
 As to claim 17 (dependent on 16), Connor in view of Spraque and Gleckman discloses the apparatus. Connor further discloses wherein the display optical axis is tilted away from a user's eye to form an angle of between about seventy-five and about eighty-five degrees with respect to the visual optical axis ([0482] " ... a light emitter (e.g. image projector) on a side piece can project beams of light toward a front optical member (e.g. lens) at a selected ventral-facing angle relative to the ventral-to-dorsal axis of the side piece. In an example, a first light emitter (e.g. image projector) on a side piece can project beams of light toward a front optical member (e.g. lens) at a selected ventral-facing first angle ... "; [0483] " ... the first angle can be within the range of 20 to 90 degrees ... ").  


Allowable Subject Matter
Claims 18 – 20 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623